DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The Response of November 8, 2021 has been received and considered.  The claims were not amended so the claims remain as provided with the amendment of August 25, 2021, filed with the RCE submission of that date.  Claims 24 and 42 are canceled, claims 3-5, 8-10, 14, 22, 23, 25 and 35-38 are withdrawn, and claims 1, 2, 6, 7, 11-13, 15-21, 26-34, 39-41 and 43-45 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Species SET A: establishing the protective casing by thermal spraying, SET B: mandrel is removed before the protective coating is established, and SET C: that the protective casing structure is a single layer, in the reply filed on February 4, 2020 is acknowledged.

Claims 3-5, 8-10, 14, 22, 23, 25 and 35-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2020.
Note claims 3-5 and 38 are non-elected species of SET A (where claim 38 is indicated as an alternative embodiment to thermal spraying – note page 4, lines 18-29 .

Drawings
The drawings were received on May 8, 2020.  These drawings are approved.

Claim Rejections - 35 USC § 112
The rejection of claims 41 and 43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to applicant’s arguments regarding the support of November  8, 2021. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 11-13, 15, 27, 30-34 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Banholzer et al (US 5363556) in view of Anthony et al (US 5439492) and further as evidenced by Liddiard et al (US 2011/0121179),  Rossi et al (US 2010/0177793) and EITHER (1) Manabe et al (US 2006/0238074) OR (2) Price et al (US 9066786) and Blumberg et al (US 6586352).
Claim 1: Banholzer teaches a method of making a reinforced diamond nozzle for a fluid jet cutting machine (abstract, column 5, lines 25-45, column 6, lines 35-60, the 
As to the use of steel for the casing 504, Anthony teaches that CVD diamond material can be provided and used for water jet mixing tubes used with abrasive particles as part of the water jet nozzle, where the diamond can be supported by a steel tube, in other words, a steel outer member (figure 3, column 3, lines 10-60). Liddiard further evidences that steel would be understood to conventionally have a higher coefficient of thermal expansion than diamond (0025, Table 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banholzer to use steel as the casing/outer member as suggested by Anthony and evidenced by Liddiard with an expectation of predictably acceptable results, because Banholzer indicates various metals and alloys can be used as the casing/outer member, but also it simply being made of a material of a higher coefficient of thermal expansion than diamond, and Anthony indicates that that a conventional surrounding support material for CVD diamond tubes/nozzles for abrasive water jets would be steel, with Liddiard evidencing that steel would be understood to be conventionally a material with a higher coefficient of thermal expansion than diamond, and thus would be a material expected to work with the process of Banholzer.
As to the dimensions of the features, Banholzer indicates that the inner member (diamond body) is provided with controlled lengths (stem lengths), diameters and wall thicknesses, and that one skilled in the art would vary the dimensions according to the Using Manabe, Manabe evidences that stainless steel can have a Young’s modulus of 200-400 GPa, for example (0062).  Thus from the teachings of Rossi and Manabe as a possible steel to be used (where Anthony is not limited to the type of steel used), the formula would provide ranges of 1050/400 to 1050/200 or 2.625 to 5.25, that is, the formula would provide second thickness ≥ first thickness x  (2.625-5.25) or a ratio of second thickness to first thickness of (2.625-5.25) :1 or greater, overlapping the claimed range.  (2) Using Price and Blumberg, Price evidences that steel is known to have a modulus of elasticity of 150-300 GPa, for example (column 3, lines 10-15), and Blumberg evidences that Young’s modulus would be another name for modulus of elasticity (column 3, lines 45-50).  Thus from the teachings of Rossi, Price and Blumberg, the formula would provide ranges of 1050/300 to 1050/150 or 3.5 to 7, that is, the formula would provide second thickness ≥ 
Furthermore, as to the ratio being selected based on the first cutting operation to which the nozzle will be put to use,  the formula using the Young’s modulus gives a minimum ratio between the two layers (either 2.625 to 5.25, or 3 to 7) but the ratio can be greater than the bare minimums and would have ranges to be optimized.  Furthermore, as discussed above, Banholzer takes into account the operation used (with features such as abrasive particle size, water jet velocity and other operational variables) which would include a cutting operation as the device is used in cutting operation when providing the diamond body (note column 1, lines 20-25, column 6, lines 20-30), and provides that the casing acts to put the inner member (diamond body) under compression provided by the casing that acts to prevent cracking of the inner member when repeatedly impacted by the bouncing action of abrasive particles in the AWJ stream (column 5, lines 25-45, column 6, lines 35-60), and it would be understood that a bouncing action would be affected by the abrasive particles used and the water jet features such as velocity to provide a “bouncing action” of the water/particles on the inner member.  Therefore, it would be understood that the bouncing action of abrasive particles which the casing protects from would vary based on cutting operation features such as abrasive particle  size and water jet velocity as described as operation variables.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banholzer in view of Anthony, and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg to further take into account the specific cutting operation to be used, including with cutting operation variables such as abrasive particle size and water jet 
Additionally, as to providing a second tubular diamond body having a second overall length and second jet passage, with a second casing around the second tubular diamond body so that the an outer circumferential surface area of the second tubular diamond body is directly contacted by and reinforced by the second casing thereby forming a second reinforced diamond nozzle, the second tubular body having a third thickness and the second casing having a fourth thickness, wherein a second ratio of the fourth thickness to the third thickness is at least 2:1, and the second ratio is selected based on a second cutting operation in which the second reinforced diamond nozzle will be put to use, and the first and second casings are formed from the same material, and a maximum dimension of cross sectional width of the second jet passage is equal to the maximum dimensions of the cross sectional width of the first jet passage, and a maximum dimension of a cross sectional width of the second reinforced diamond nozzle is equal to a maximum dimension of a cross sectional width of the first reinforced diamond nozzle, and where the second ratio is different from the first ratio,
Banholzer describes that the process and apparatus can be used for abrasive water jet cutting (column 2, lines 34-50, column 3, line 15 to column 4,line 20), where it is indicated that abrasive water jet cutting can be used to cut different materials, including metals, and ceramics (column 3, lines 30-35, column 4,lines 15-20), where the 
Claim 2: In Banholzer, the first protective casing can be established by thermal spraying (plasma spraying, which the Examiner takes Official Notice is a form of thermal spraying, as applicant has not traversed this position from the Office Action of February 14, 2020, it is understood to be agreed to) a material of the first protective casing/coating onto the first tubular diamond body (column 7,lines 10-25, column 9, lines 5-35, figures 5A, 5B), and this would be understood to work with the steel used as well, as a further metal alloy material that would be similarly sprayed as the other metal/metal alloy materials.
Claim 6: Further as to the fabricating of the first tubular diamond body with a tailored (first) thickness as claimed, as discussed for claim 1 above, Banholzer indicates that the inner member (diamond body) is provided with controlled lengths (stem lengths), diameters and wall thicknesses, and that one skilled in the art would vary the dimensions according to the abrasive particle size, water jet velocity and other operational variables of AWJ stream (column 6, lines 5-30), indicating that the formation of the body would be to have a tailored first thickness (wall thickness, for example) based on operating parameters.  It is also indicated that Banholzer is concerned with increasing the life of the system including of the mixing tubes (column 4, lines 20-30).  Therefore, it would be suggested to one of ordinary skill in the art reading Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg  that it would be suggested to take into account operating parameters and desired lifetime of the nozzle, and which would also take into account economics of a cutting operating of the fluid jet cutting machine to determine capable of combining the prior art references." Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006), indicating how economics (cheaper, more efficient) and lifetime (more durable) would be conventional features to which to optimize.
Claim 7: Furthermore, as to fabricating the first body by chemical vapor deposition, this is indicated by Banholzer at column 6, lines 55-68) as discussed above.  Since a tailored (first) thickness is suggested as discussed for claim 6 above, it would have further been obvious that the chemical vapor deposition process and its operating parameters would be controlled to obtain a first diamond body with the desired first thickness, including determining operating parameters and performing the chemical 
Claim 11: Banholzer would further suggested fabricating the first tubular diamond body on a mandrel (support member) and removing the mandrel from the first tubular diamond body before the protective coating is established around the first tubular diamond body (note column 6, line 59 to column 7, lines 25, column 9, lines 5-30).
Claim 12: In Banholzer, the forming of the first tubular diamond body includes fabricating the first tubular diamond body on a tubular mandrel (support member) (since the tubular body formed by deposition on a support/mandrel of desired shape the support would have the same shape as the body to be formed (figure 5A, column 6, lines 55-68).  Alternatively, from Banholzer, the forming of first the tubular diamond body would be at least be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to include fabricating the first  tubular diamond body on a tubular mandrel (support member), because since the tubular body formed by deposition on a support/mandrel of desired shape (figure 5A, column 6, lines 55-68), the support would be understood to predictably and acceptably have the same shape as the body to be formed.

Claim 15: In Banholzer, the forming of the first tubular diamond body includes fabricating the first tubular diamond body on a mandrel (support member) which can be made from tungsten or molybdenum, for example (column 6, lines 59-67).
Claim 27: In Banholzer, the first overall L:D ratio can be 75 as discussed for claim 1 above for Example 2, in the claimed range.  Alternatively, Banholzer also describes L:D ratios of 45-55 as discussed for claim 1 above, which would overlap the claimed range, and it would have been obvious to optimize from the range given, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976.
Claim 30: In Banholzer, the cross-sectional profile of interface between the first tubular diamond body and first protective casing can be circular (note figures 5A, 5B).
Claims 31 and 32: In Banholzer, the first protective casing is described as simply being applied to the diamond body with nothing shown between the two layers, and is indicated as desirably providing constant and sustained compressive pressure to the inner member (first diamond body) (column 7, lines 10-25, and note figures 5A, 5B), and therefore, it would have been suggested to one of ordinary skill in the art before the 
Claim 33: In Banholzer, the forming for the first tubular diamond body and protective casing around the tubular diamond body collectively results in a dual layered nozzle structure consisting of an inner layer of diamond and an outer layer of casing material (figures 5A, 5B).
Claim 34: Similarly, for the same reasons as discussed for claims 31 and 32 above,  the establishing of the protective casing around the tubular diamond body in Banholzer would include establishing an inner circumferential surface area of the protective casing to be coextensive with the outer circumferential surface area of the tubular diamond body to provide the desired features.
Claim 39: in Banholzer, the first thickness can be greater than 50 microns (more than about 0.3 mm or 300 microns) (column 6, lines 20-21).
Claim 40: in Banholzer, the first thickness can be greater than 50 microns (more than about 0.3 mm or 300 microns) (column 6, lines 20-21), overlapping the claimed range, and it would have been obvious to optimize the thickness from the range given, giving a value in the in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976.

Claims 16-18, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg  as applied to claims 1, 2, 6, 7, 11-13, 15, 27, 30-34 and 39-40 above, and further in view of Hashish et al (US 2003/0029934, hereinafter Hashish ‘934).
Claims 16-18:  As to providing the first tubular diamond body including arranging a plurality of tubular diamond body units end-to-end to form an elongate tubular body (claim 16), establishing the casing around the tubular diamond body including simultaneously coating the tubular body formed by the plurality of tubular diamond body units (claim 17) and prior to establishing the first casing, arranging a supplemental tubular body end-to-end with the first tubular diamond body and then establishing the casing around the tubular diamond body and supplemental tubular body (claim 18), Hashish ‘934 describes how when forming mixing tubes/nozzles for fluid jet systems with abrasives, and describes for cutting ([0002], [0004], [0006], [0016], [0017]), it is desirable to form the nozzle as an elongate tubular body from multiple segments that are stacked end to end ([0006], [0018], figure 3), which allows longer L/D ratios for example, including 200, for example ([0019], Table 1), where it is described that the stacked end to end segments can be coated with a metal coating on an outside surface, bonding them together, where the metal coating can be sprayed ([0018]), and where it is described that segments can be made from diamond ([0024]), and also that other segments can be made from other material ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banholzer in view of Anthony and 
Claims 27 and 28: Hashish ‘934 would further suggest that when providing the process as in claims 16-18 above, the overall L/D for the first jet passage would be 200 for example, and over 50 and over 100, noting the desire for longer L/D than 100 (note [0019], [0017], Table 1).
Claim 29: Hashish ‘934 would further suggest that when providing the process as in claims 16-18 above, that the size and/or shape of the first jet passage can vary along .

Claims 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg  as applied to claims 1, 2, 6, 7, 11-13, 15, 27, 30-34 and 39-40 above, and further in view of Hashish et al (US 2009/0288532, hereinafter Hashish ‘532).
Claims 19-21: As to establishing an annular structure that extends radially outward from the first reinforced diamond nozzle at an intermediate location between opposing ends of the nozzle (claim 19), where the annular structure is formed as an integral portion of the first casing (claim 20) or the establishing includes positioning the annular structure over the first tubular diamond body after the first casing is partially established and locking the structure in position by completing the protective first casing (claim 21), Hashish ‘532 further describes mixing tubes/nozzles for water jet systems that can be used for cutting ([0002], [0004], [0031], figures 1, 10-13), where the mixing tube has an elongate main body and fluid jet passageway ([0057], figures 10-13) and where coatings can be applied to components of the cutting head assembly ([0065]), and where it is indicated that it is desirable to provide the tube with a coupler 232 for example physically coupled to the main body of the tube ([0057], figures 10-13) and acts to couple the elongate main body to the cutting head body ([0061]), where the coupler is provided as an annular structure that extends radially outward from the tubular body at an intermediate location between opposing ends of the tube (figures 10-13, [0057]), and where the coupler can be positioned over the tubular body and then In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), where the court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure 
Claim 26: As to embedding at least one sensor in the protective first casing, noting the features of Hashish ‘532 as discussed for claims 19-21 above, Hashish ‘532 further provides that sensors can be provided to evaluate features of the tube  and also the coupler and the sensors can be embedded in the main body or coupler ([0067]-[0068]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg  to provide a sensor component for the mixing tube/nozzle as suggested by Hashish ‘532 as desirable for evaluating features of the tube/coupler, since Banholzer describes providing mixing tubes/nozzles for fluid cutting jet heads and Hashish ‘532 indicates that when providing such mixing tube/nozzles it is desirable to provide a coupling structure and sensors to evaluate features of the tube/coupler, and furthermore, as to embedding the sensor in the protective first casing, Hashish ‘532 .

Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg  as applied to claims 1, 2, 6, 7, 11-13, 15, 27, 30-34 and 39-40 above, and further in view of Matsui et al (US 5407503).
Claim 43: further as to the second thickness of the first casing decreasing along at least a portion of the first overall length and the maximum dimension of the cross sectional width of the first reinforced diamond nozzle remains constant along an entirely of the first overall length,  Banholzer provides a tubular diamond body having an overall length and including a jet passage extending therethrough is formed (note figures 5A, 5B, the tubular body can be, for example, considered as including stem length, column 5, line 45 through column 6, line 25, column 6, lines 60-65, column 9, lines 5-15, and note column 2, lines 15-20 as to the jet passage).  Banholzer also provides a funnel area of a wider cross section of the outer area of the diamond body formed, such that the maxiumum outer cross sectional dimension will increase for part of the overall length of the body (figure 5A,  noting increase of 502 outer cross sectional dimension, column 5, lines 45-50, column 6, lines 5-25).  The combination of both can be considered as forming a first tubular diamond body. A first casing is established around the tubular diamond body so that an outer circumferential surface area of the tubular diamond body is directly contacted by and reinforced by the casing (coating) (note figures 5A, 5B, column 7, lines 10-40, column 7, line 55 through column 8, line 25, 
As to the varying casing thickness as claimed, while Banholzer shows the casing 504 as having a same thickness on the diamond body, and uses a formula for thickness (column 7, lines 25-40), it is noted that in the formula the thickness of the casing 504 can be greater than a minimum calculated thickness. Furthermore, Banholzer notes that water jet nozzles can use abrasives and diamond material is used for the nozzle to improve abrasion resistance (column 1, lines 50-68).   Furthermore, Matsui provides tubes for use in water jet nozzles, including those that use abrasives, and can be used for working, machining articles (column 1, lines 10-35), where it noted that the inner surface of these nozzles are subject to severe abrasion and wear (column 1, lines 30-40), and provides a two layer tube for a nozzle with an inner silicon carbide layer 1 that can be formed by CVD and an outer reinforcing casing of metal (cylinder 2) (column 2, lines 10-30, column 3, lines 55-68), giving high resistance to abrasive wear (abstract), where the structure of the two layers can be such as to include providing a funnel shape for the inner layer 1 of even thickness as shown and a constant outer diameter outer casing 2 where the casing would directly contact and reinforce the inner layer with an inner surface of the casing, the casing would have a casing thickness, and an outer surface of the casing establishes a maximum cross-sectional dimension of the reinforced tube used for a nozzle, and where the casing thickness would decrease along a portion of the overall length (in the funnel area) and the maximum cross-sectional dimension of the reinforced nozzle tube would remain constant along an entirety of the length (note 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg   to specifically provide that the first diamond body (inner member) has an outer surface that would have a maximum cross sectional dimension that would increase along at least a portion of the overall length at the funnel top, for example, and the first casing around the diamond would be provided so as to have a constant outer diameter where the casing would directly contact and reinforce the inner layer with an inner surface of the casing, the casing would have a second casing thickness, and an outer surface of the casing establishes a maximum cross-sectional dimension of the  reinforced tube used for a nozzle, and where the second casing thickness would decrease along a portion of the overall length (in the funnel area) and the maximum cross-sectional dimension of the first reinforced nozzle tube would remain constant along an entirety of the length as suggested by Matusi with an expectation of providing a predictably acceptable nozzle for abrasive jet cutting, since Banholzer teaches using a diamond body nozzle with a funnel shaped top section as an inner member for abrasive jet cutting with an outer casing, and Matsui would indicate how when providing a nozzle for abrasive jet cutting, similarly with an inner member used for abrasion resistance, the inner member can conventionally have an outer surface that would have a maximum cross sectional dimension that would increase along at least a portion of the overall length as a funnel shape at the top, and constant outer diameter outer casing 2 where the casing would directly contact and reinforce the inner layer with an inner surface of the casing, the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant), using a shape that at least corresponds that shown in the drawings of Matsui to  would be a matter of design choice absent persuasive evidence that the particular configuration was significant, and so the shape of the casing would have been an obvious matter of design choice (noting the variety of possible shapes usable by Matsui, note figures 1-6, and the use of a cylinder casing 2 as described by Matsui).
Additionally, as to the requirement in claim 1 as ratio of first overall length of tubular diamond jet body to a maximum of cross section width of the first jet passage being at least 20,  Banholzer would further provide that the ratio of overall length of the tubular body (stem) to maximum dimension of a cross section width of the jet passage can be 37.5 or 70 for example (where in Example 1 a bore, only one diameter given, so understood to be the only and therefore also maximum cross sectional width of the jet passage, is 0.04o inches and stem length 1.5 inches, giving L:D ratio of 37.5 or in Example 2 the bore would be 0.04 and stem length 3 inches giving L:D of 75) and also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, as to the ratio of second thickness to first thickness, this would be provided as part of the optimizing of dimensions as discussed above, noting possible ranges of ratios that can be used as discussed for claim 1.  Furthermore, as to the second nozzle provided for claim 1, this would all be suggested as discussed for claim 1 above, where the tubular diamond body in both cases would include the funnel as discussed for claim 41 above.
.

Claims 1, 6, 7, 11-13, 15, 16,  27-34, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al (US 5439492) in view of Massa et al (US 6425805) and Zeng (US 6021682).  
Claim 1: Anthony describes making a reinforced diamond nozzle/mixing tube for use in abrasive water (fluid) jet machines, where a first tubular diamond body would be formed having a first overall length and including a first jet passage extending therethrough (note figures 1-3 and column 5, lines 15-65). Furthermore, a support tube (so first casing) can be provided for the diamond body of steel, where the film can be applied/grown directly on the support, so would directly contact and reinforce the diamond (column 5, lines 35-65), indicating how the steel would acceptably directly contact and reinforce the diamond body.  Anthony further describes that the diamond body can be provided with a thickness, such as 5-2000 microns (column 5, lines 60-65).  
As to the use of the nozzle and dimensions, Massa  also describes making nozzles/mixing tubes for use in abrasive water jet systems/machines (abstract), where it is indicated that such systems are conventionally used to machine/cut through a workpiece (column 1, lines 25-50), and describes how the tubes can be made with a superhard material (including polycrystalline diamond) body (note column 1, lines 10-20)  surrounded by a casing of durable material that can be steel that reinforces the 
Furthermore, Zeng describes the use of AWJ systems to machine/mill/cut substrates (note column 3, lines 1-15), where it is noted that there are a number of parameters that affect the process, including water pressure, abrasive particle size, abrasive flow rate, and dimensions of the water jet nozzle orifice (column 3, lines 20-35) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony to specifically provide that the diamond nozzle/mixing tube system is used for cutting as suggested by Massa with predictably acceptable results, since Anthony shows diamond mixing tubes for uses with water jets with abrasive, and Massa shows that such mixing tubes are conventionally used for cutting.  Furthermore, it would have been obvious to modify Anthony to provide that the tube length including the diamond body is 5-10 cm and width of the first jet passage is 0.25 to 1.5 mm as suggested by Massa with an expectation of predictably acceptable results, given the conventional dimensions of Massa for such tubes as also types of tubes for Anthony.  These would give ratio of length to maximum dimension of cross sectional width of the first jet passage of 50-100 mm:0.25 to 1.5 mm, which gives at least 33.33:1, in the claimed range.  Furthermore, as to the ratio of the second thickness (casing thickness) to the first thickness (diamond thickness), Anthony would give diamond thickness of 5-2000 microns, and it further would have been obvious to modify Anthony to use the width of the first jet passage of 0.25-1.5 mm and outside diameter of the casing of 5-10 mm as suggested by Massa with an expectation of predictably acceptable results, giving the conventional dimensions of Massa for such tubes as also types of tubes for Anthony, and it would further be suggested to provide the support tube reinforcing of a tube surrounding and contacting the diamond tube as shown in Massa as conventional when providing a reinforcing support casing that can be steel around a center diamond body material for mixing tubes, with an expectation of predictably acceptable results as the conventional form.  
As to forming the diamond body and establishing a first casing around the diamond body, if the diamond body is formed on a formed tube shape of a casing (diamond film grown on the steel tube/casing) (as Anthony indicates the diamond body can be grown on a steel support for the nozzle/tube, noting column 3,lines 55-60), and the steel tube/casing would be used as discussed from the combination of references above, this would meet the requirement of claim 1, where the claim would require “forming or providing a first tubular diamond body” and “establishing a first casing  . . . around the tubular diamond body”.  As worded, the diamond body does not have to be formed first, but could be formed at the same time with establishing the casing, such that when the diamond body is finished being formed, a casing is also established in its final form on the finished diamond body.  Alternatively, Anthony provides that the when the diamond film is supported by metal, “it is preferable to grow the diamond film thereon directly” (column 5, lines 55-60), which means that this is preferred but not required, and as shown at column 3, lines 5-15, it is also known to place metal around a diamond mixing tube (while this was a problem with previous diamond with ingrown stresses, note column 2, line 6o through column 3, line 15, Anthony has an improved CVD diamond with limited ingrown stresses (column 3, lines 10-15) and its invention provides diamond workpieces resistant to cracking from ingrown stresses (column 3, lines 20-25)).  Thus, the problem is not with providing a metal around a formed diamond mixing tube, but that the diamond has not be provided by the desirable CVD process of Anthony. It is also noted that the Massa indicates that it is known to provide 
Additionally, as to providing a second tubular diamond body having a second overall length and second jet passage, with a second casing around the second tubular diamond body so that the an outer circumferential surface area of the second tubular diamond body is directly contacted by and reinforced by the second casing thereby forming a second reinforced diamond nozzle, the second tubular body having a third thickness and the second casing having a fourth thickness, wherein a second ratio of the fourth thickness to the third thickness is at least 2:1, and the second ratio is selected based on a second cutting operation in which the second reinforced diamond nozzle will be put to use, and the first and second casings are formed from the same material, and a maximum dimension of cross sectional width of the second jet passage is equal to the maximum dimensions of the cross sectional width of the first jet passage, and a maximum dimension of a cross sectional width of the second reinforced diamond nozzle 
As discussed above, Zeng would indicate that different parameters would be used for different substrates being milled/cut, and therefore, the optimization of the dimensions including thickness of the casing and diamond body would vary as discussed above based on the substrate being treated, giving a third diamond body thickness and fourth casing thickness, for a second nozzle/mixing tube being used for a different/second substrate and cutting operation, and such optimization would also lead to ratios in the claimed range, but different from that of the first nozzle/mixing tube, where at the same time the first and second casing would be acceptably made of the same material such as steel, and have first and second jet passages that would be the same, and first and second nozzles/mixing tubes would have the same maximum dimension of cross sectional width.  The second casing would be established around the second tubular diamond body as claimed for the same reasons as discussed above for the first body.
Claim 6: Further as to the fabricating of the first tubular diamond body with a tailored (first) thickness as claimed, as discussed for claim 1 above, Anthony describes a controlled thickness for the diamond body that would be optimized based on the cutting operation/operational parameters, and Massa indicates that it is desired for tubes/nozzles to have a longer life (noting the desire to minimize problems including replacement) (column 2, lines 1-15). Therefore, it would be suggested to one of ordinary skill in the art reading Anthony in view of Massa and Zeng  that it would be suggested to take into account operating parameters and desired lifetime of the nozzle, and which would also take into account economics of a cutting operating of the fluid jet cutting capable of combining the prior art references." Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006), indicating how economics (cheaper, more efficient) and lifetime (more durable) would be conventional features to which to optimize.
Claim 7: As to forming the first tubular body in  a CVD reactor, and determining operating  conditions to obtain the body with the first thickness and peforming the CVD operation using the operating parameters, this would be suggested by Anthony, noting the CVD depositing (abstract), the use of the reactor (column 7, lines 30-64) and operating parameters which would be determined/optimized from the given 
Claim 11: Anthony would indicate that the diamond material can be formed on a mandrel (substrate) that is then removed (column 7, lines 5-30, column 5, lines 5-10, column 9, lines 1-5), and Massa would indicate how it is well known to provide the casing around a preformed superhard/diamond material (note column 10, lines 25-45, figure 6), indicating that the body removed from the mandrel would predictably and acceptably then have the casing formed.
Claim 12: Anthony would indicate that the diamond material can be formed on a mandrel (substrate) that is then removed (column 7, lines 5-30), which would be understood to be tubular to form the tubular diamond body (note column 5, lines 5-10, and column 8, line 65 through column 9, line 5).
Claim 13: Anthony would indicate that the mandrel can be removed from the first tubular diamond body by chemical etching (acid leaching) (column 5, lines 1-15).
Claim 15: Anthony would indicate that the mandrel (removable substrate) material can be tungsten carbide or molybdenum, for example (column 5, lines 1-15).
Claim 16: Massa would indicate that the superhard/diamond parts can be conventionally provided as a plurality of parts arranged end to end to form an elongate body (note figure 13 and column 15, lines 5-35), indicating that smaller tubular forms of the diamond of Anthony could be provided end to end in a casing.
Claims 27, 28: As to the first overall length to the maximum dimension  of the cross sectional width of the first passage, as discussed for claim 1 above, suggested is of 50-100 mm:0.25 to 1.5 mm, which gives at least 33.33:1, and includes the range of 33.33 to 400:1, overlapping the claimed range, and it would have been obvious to optimize In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 29: It would be suggested that the size can acceptably vary as shown by the tube with funnel shape of Anthony (figure 3) and figure 4 of Massa.
Claim 30: the interface between the first diamond body and casing would be expected to be circular noting the circular diamond body of Anthony (figures 2, 3) and the contacting casing of Massa (figure 4).
Claim 31: it would be expected that there would be no gaps between the first diamond body and the casing, giving the suggested placement as shown in Massa (figure 4), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
Claim 32: it would be expected that the entirety of the outer circumferential surface area of the first diamond body can contact the entirety of the inner circumferential surface area of the casing, given the suggested placement as shown in Massa (figure 4 and also figure 12), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
Claim 33: It would be expected that the providing of the first tubular diamond body and establishing the first casing would collectively result in a dual layered nozzle structure consisting of an inner layer of diamond and outer layer of casing, giving the suggested placement as shown in Massa (figure 4), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).

Claims 39-40: Anthony provides that the diamond (first) thickness can be 5-2000 microns (column 5, lines 60-65), overlapping the claimed range, and it would have been obvious to optimize this thickness, giving values in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 41:Massa would show how a second thickness of the first casing can decrease along a portion of the first overall length, but the maximum dimension of the cross sectional width of the reinforced diamond nozzle remains the same (note figures 4 and 12).  As to the first ratio remaining between 2-4:1 during this area as well, this would have been a matter of optimization of the possible thicknesses and shapes given, resulting in the values claimed.
Claim 43: As to the diamond body remaining a constant thickness over the portion where the thickness of the casing decreases, this would be shown by Massa at figure 12, and therefore be a conventional thickness to provide.  Also, Anthony indicates providing the diamond at a specific value range (column 5, lines 60-65), and when optimizing thickness, this would also give the same thickness throughout.

Claims 2 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa and Zeng  as applied to claims 1, 6, 7, 11-13, 15, 16, 27-34, 39-41 and 43 above, and further in view of Banholzer et al (US 5363556).
Claim 2: as to thermal spraying material of the first casing on the first tubular diamond body, Anthony in view of Massa and Zeng indicates providing a first casing of steel, for example, but does not teach thermal spraying the casing on the diamond body.  However, Banholzer describes how water jet mixing tubes can be provided of CVD diamond material with tubular diamond bodies (note figures 5A, 5B, abstract) and that a casing/outer member is disposed around the diamond body, and this can be made from various metals/alloys, including titanium, etc., and the casing can be applied by thermal spraying (plasma spraying) onto the diamond body  with a controlled thickness (note column 6,line 35 through column 7, line 25).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng to provide the casing with plasma spray (so thermal spraying) of casing material either by plasma spraying steel or alternatively plasma spraying other known casing materials such as titanium as suggested by Banholzer with an expectation of providing a desirable casing, since Anthony and Massa would indicate providing a casing such as steel around the diamond body, and Banholzer would indicate that casings of metals/alloys can be plasma sprayed on similar tubular diamond bodies for mixing tubes, and notes titanium as a casing material, and alternatively as well, it would be expected the steel as another known metal alloy would be acceptably plasma sprayed. While Banholzer gives specific coating thickness ratio for its specific diamond body/casing, Massa does not require the casing specifically for compression pressure as noted by Banholzer (note column 7, line 20-25 
Claim 44: Anthony in view of Massa and Zeng would indicate providing the reinforced diamond nozzle for a fluid jet cutting machine as discussed for claim 1 above, including with a diamond body with an overall length and with a first thickness based on operating parameters and economics of a cutting operation of the fluid jet cutting machine (note discussion for claim 6) and further with a casing around the diamond body so that the outer surface of the diamond body is directly contacted to and reinforced by the inner surface of the casing, and where the ratio of second thickness to first thickness is in the claimed range as discussed for claim 1 above.  Further as to the casing made from titanium, this would be suggested by Banholzer as discussed for claim 2 above.  While Banholzer gives specific coating thickness ratio for its specific diamond body/casing, Massa does not require the casing specifically for compression pressure as noted by Banholzer (note column 7, line 20-25 of Banholzer) and column 4, lines 15-35 of Massa, and therefore when using the titanium in the process of Anthony in view of Massa and Zeng, this specific ratio would not be required.  As to also providing an orifice assembly, identifying an operational lifetime of the assembly based on operational parameters, and providing the diamond body thickness to result in a matching operational lifetime of the orifice assembly,  Anthony also notes what can be orifice assemblies (note figure 3, the funnel section, for example) and Zeng notes orifice diameters as an operational parameter (column 3, lines 20-30).  Massa is concerned with increasing the life of mixing tubes (due to wanting less wear, replacement down time, etc.)(note column 2, lines 1-15). Banholzer also indicates the nozzle can also be capable of combining the prior art references." Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006), indicating how economics (cheaper, more efficient) and lifetime (more durable) would be conventional features to which to optimize.  Similarly, one of ordinary skill in the art would be suggested to optimize the operational lifetime of the orifice assembly as well as part of the diamond body and nozzle system and match the operational lifetime of the orifice assembly and tubular diamond body as they are part of the same diamond body system that is to be optimized as discussed above and are shown as a single funnel and tube system and therefore by optimizing the funnel and tube part to have the same operational lifetime this would be an obvious economic efficiency as discussed above, since a single tube and funnel system is provided and it would be efficient for both the tube and funnel to have the same lifetime so that one side is not wastefully longer lasting than another side of the system that would be worn out.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa, Zeng and Banholzer as applied to claims 2 and 44 above, and further in view of Harvey (US 3873959).
Claim 45: as to the operational lifetime including a number of operational hours multiplied by a factor of safety, Harvey notes how when providing a component with an .

Claims 16-18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa and Zeng  as applied to claims 1, 6, 7, 11-13, 15, 16, 27-34, 39-41 and 43 above, and further in view of Hashish et al (US 2003/0029934, hereinafter Hashish ‘934).
Claims 16-18:  As to providing the first tubular diamond body including arranging a plurality of tubular diamond body units end-to-end to form an elongate tubular body (claim 16), establishing the casing around the tubular diamond body including simultaneously coating the tubular body formed by the plurality of tubular diamond body units (claim 17) and prior to establishing the first casing, arranging a supplemental tubular body end-to-end with the first tubular diamond body and then establishing the casing around the tubular diamond body and supplemental tubular body (claim 18), Hashish ‘934 describes how when forming mixing tubes/nozzles for fluid jet systems with abrasives, and describes for cutting ([0002], [0004], [0006], [0016], [0017]), it is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng  so that prior to establishing the protective first casing, a plurality of tubular diamond body segments are provided end-to-end to form an elongate tubular body and then simultaneously coated with the casing as suggested by Hashish ‘934 to form a desirably longer L/D ratio for the nozzles, since Anthony in view of Massa and Zeng  indicate providing a casing/surrounding steel to a tubular diamond body for a cutting nozzle and Hashish ‘934 describes that for similar fluid jet cutting nozzles desirably longer L/D ratios can be provided by breaking up the nozzle into segments, placing end-to-end to form an elongate tubular body and then coated with metal spray coating or provided with a metal sleeve/casing of steel, which would be understood to be simultaneous to join the segments.  Furthermore, as to also providing supplemental tubular bodies end-to-end with the first tubular diamond body and then establishing the protective first casing around both, this would also be suggested by Hashish ‘934, which also indicates how segments can be made of different materials, including diamond and other materials, and one of ordinary skill in the art would optimize the placement of 
Claim 29: Hashish ‘934 would further suggest that when providing the process as in claims 16-18 above, that the size and/or shape of the first jet passage can vary along the overall length of the first tubular body, note [0021], [0022], for giving selected performance and facilitate the abrasive entrainment.

Claims 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa and Zeng  as applied to claims 1, 6, 7, 11-13, 15, 16, 27-34, 39-41 and 43 above, and further in view of Hashish et al (US 2009/0288532, hereinafter Hashish ‘532).
Claims 19-21: As to establishing an annular structure that extends radially outward from the first reinforced diamond nozzle at an intermediate location between opposing ends of the nozzle (claim 19), where the annular structure is formed as an integral portion of the first casing (claim 20) or the establishing includes positioning the annular structure over the first tubular diamond body after the first casing is partially established and locking the structure in position by completing the protective first casing (claim 21), Hashish ‘532 further describes mixing tubes/nozzles for water jet systems that can be used for cutting ([0002], [0004], [0031], figures 1, 10-13), where the mixing tube has an elongate main body and fluid jet passageway ([0057], figures 10-13) and where coatings can be applied to components of the cutting head assembly ([0065]), and where it is indicated that it is desirable to provide the tube with a coupler 232 for example physically coupled to the main body of the tube ([0057], figures 10-13) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), where the court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.", and thus as well the coupler structure can be considered as being acceptably formed as an integral portion of the protective first casing/coating as a matter of obvious engineering choice.  Furthermore, as to claim 21, this would be further suggested by the combination of references, as Hashish ‘532 indicates that the coupler structure would be positioned over the tube and joined, where joining can be by adhesive agents, welds, etc. ([0063]), and coating can also be applied over the coupler ([0066]), and therefore, it would be considered to be acceptable to provide the structure over an initial casing/coating and then lock in place with completion of the casing/coating, allowing casing/coating on the entirety of the tube and also on the coupler and giving a adhesion to the tube.
Claim 26: As to embedding at least one sensor in the protective first casing, noting the features of Hashish ‘532 as discussed for claims 19-21 above, Hashish ‘532 further provides that sensors can be provided to evaluate features of the tube  and also the coupler and the sensors can be embedded in the main body or coupler ([0067]-[0068]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng  to provide a sensor component for the mixing tube/nozzle as suggested by Hashish ‘532 as desirable for evaluating features of the tube/coupler, since Anthony in view of Massa and Zeng describes providing mixing tubes/nozzles for fluid cutting jet heads and Hashish ‘532 indicates that when providing such mixing tube/nozzles it is 

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered.
(A) As to the 35 USC 103 rejections using Banholzer as the primary reference, it is argued that Banholzer provides a minimum thickness ratio and one would not go below it, and as well, this would not provide the ratio claimed.  It is argued that Anthony would teach away from diamond material supported by a steel tube, as the metal shield around the tube has not proven a satisfactory solution, and thus one would not be motivated to provide a steel casing.  Further as to the use of Manabe as to the modulus for stainless steel, combined with the modulus for diamond (from Rossi) as giving an overlapping ratio to that claimed, it is argued that claim 1 does not recite stainless steel – only steel, and these would not be interchangeable with notable differences in properties, such as stainless steel being less malleable and costlier. Further, as to the use of Price and Blumberg, as to a modulus for steel that combined with the modulus for diamond would give overlapping ratio to that claimed, it is argued that Price teaches spring steel, which would be used in manufacture of objects that are desired to return to their original shape, rebounding to its original form after flexing, and thus would not be desired by Banholzer, as it would be biased to return to its original form, and so bending, flexing away from the diamond.  Thus, it is argued, that the proposed modifications would 
The Examiner has reviewed these arguments, however, the rejections are maintained.  As to Banholzer providing a minimum thickness ratio based on its formula, the Examiner has provided in the rejection with the additional references, such as Anthony, Manabe, Price, Blumberg, etc. why the formula requirements would be met and still have at least the thickness ratio that would be in the claimed range.  As to the use of Anthony, Anthony notes that the prior art  describes CVD diamond, but these have ingrown stresses, and cracks generated by stress, causing problems when alumina used as an abrasive, sections of the mixing tube walls of the diamond flake off causing failure, and describes a metal shield for compressive stress, and argues that this has not proven satisfactory in the Background section (column 2, line 60 to column 3, line 15), but then notes that the desire to provide diamond workpieces with limited ingrown stresses (column 3, lines 10-15) and its invention provides diamond workpieces resistant to cracking from ingrown stresses (column 3, lines 20-25).  Anthony then further describes that the diamond tubes formed by it’s CVD can have a steel tube supporting the diamond (column 5, lines 15-60), therefore indicating that steel can be used as a desirable support/casing for diamond mixing tubes.  Furthermore, Banholzer is not limited to alumina particles (noting the common use of garnet, silicon nitride and diamond, with garnet preferred, for example, column 4, lines 5-15).  Thus, Anthony would not teach away from using a steel tube, but rather show the conventionality of using such a tube for diamond mixing tubes.  Further, as to the use of Manabe, while it In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). and “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (emphasis added)” (As discussed in MPEP 716.01(c)(II)).  As to the use of Price/Blumberg, while Price describes spring steel (another alloy of steel), again Anthony generally teaches “steel”, and not indicating this this was limited to any specific alloy of steel, and Price would therefore indicate a known steel encompassed by Anthony.  As to the spring steel biased to return to its original form, this form would appear to be the tube casing when formed to this shape, so if anything, it would appear to be desirable, as the casing would desire to retain the 
Furthermore as to the ratio adjustment based on the cutting operation, as discussed in the rejection above, Banholzer would indicate that different cutting operations can be performed with the abrasive water jet system, and further indicates that nozzles can be replaceable, and nozzle features, including the inner wall thickness (that is, the tubular diamond body thickness) can be adjusted based on operating conditions (that is, for different cutting operations). Banholzer does not specifically teach that the casing thickness is adjusted based on the operating conditions, but this is suggested from the teachings of Banholzer as to the effect of the abrasive particles on the inner member (diamond) as discussed in the rejection above.  Therefore, as discussed in the rejection above, from the optimization of parameters, there can be provided different nozzles for different cutting operations with the matching inner and outer dimensions and differing ratios of thickness of the tubular body and casing.  While Banhozler does indicate to take into account the material properties of the inner diamond and outer casing material, Banholzer provides a formula using the Young’s modulus that gives a minimum ratio between the two layers, but the ratio can be greater.  Furthermore,  Banholzer takes into account the operation used (with features such as abrasive particle size, water jet velocity and other operational variables) which would include a cutting operation as the device is used in cutting operation when providing the diamond body (note column 1, lines 20-25, column 6, lines 20-30), and provides that the casing acts to put the inner member (diamond body) under In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the suggestion comes from Banholzers’s discussion of  the known taking into account operational variables including water jet velocity and abrasive particle size, and the description of how the bouncing action of particles on the diamond tubular body, which as described above, would be understood to be affected by water jet velocity and abrasive particle size, is counteracted by the casing to put into compression, and therefore the casing thickness or amount of casing would be a variable that would be further controlled based on cutting operation parameters as discussed above.  Note how the thickness should be sufficient to provide constant and sustained compressive pressure on the inner member (column 7, lines 20-25), and there is a minimum value from the Young’s modulus formula, but clearly higher values (since greater than or equal to the minimum value used) can be provided, so one would take into account features such as the amount of bouncing action provided.  Thus, improper hindsight is not used, as such understanding comes from the reading of Banholzer.
(B) As to the 35 USC 103 rejections using the primary reference to Anthony, applicant argues that in the present invention, the diamond body is formed first and then the casing is established around the formed, tubular body, where in Anthony the casing is established and then the diamond film grown.  It is also argued that the Office Action fails to identify the ratio disclosure in the references, with Anthony teaching away from the widths claimed.

Furthermore, as to the ratios, the Examiner has cited Anthony as to desired diamond thicknesses of 5-2000 microns, and Massa as teaching desirable dimensions for the system, including length, bore diameter of 0.25 to  1.5 mm and outer diameter of the tube (including casing) of 5-10 mm, where the casing thickness would be based on the outer diameter of the tube minus the thickness of the superhard (diamond) body and bore diameter, and the rejection discusses how these dimensions would give values overlapping the ranges claimed, and where optimizing these dimensions would give values in the claimed range, with the Examiner providing a specific example from the possible values from the ranges of how if there is an outer diameter of 7 mm, first jet passage width/diameter of 1 mm and diamond thickness of 1 mm (1000 microns), there would be a casing thickness of 2 mm giving a ratio of 2:1.  While Anthony indicates that the substrate on which diamond grown is “Typically, the substrate is of a thickness less 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718